     Case 4:19-cv-00035-RM-LAB Document 139 Filed 12/14/20 Page 1 of 4



 1   Paul F. Eckstein (#001822)
     Austin C. Yost (#034602)
 2
     PERKINS COIE LLP
 3   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
 4   Telephone: 602.351.8000
 5   Facsimile: 602.648.7000
     PEckstein@perkinscoie.com
 6   AYost@perkinscoie.com
     DocketPHX@perkinscoie.com
 7
 8   Attorneys for Defendants Arizona Board of Regents,
     Ron Shoopman, Larry Penley, Ram Krishna,
 9   Bill Ridenour, Lyndel Manson, Karrin Taylor Robson,
10   Jay Heiler, and Fred DuVal

11                       IN THE UNITED STATES DISTRICT COURT
12                             FOR THE DISTRICT OF ARIZONA
13
     Russell B. Toomey,
14                                                   Case No. CV 19-00035-TUC-RM (LCK)
                      Plaintiff,
15
16          v.
                                                     DEFENDANTS ARIZONA BOARD
17   State of Arizona; Arizona Board of              OF REGENTS, RON SHOOPMAN,
     Regents, d/b/a University of Arizona, a         LARRY PENLEY, RAM KRISHNA,
18
     governmental body of the State of Arizona;         BILL RIDENOUR, LYNDEL
19   Ron Shoopman, in his official capacity as         MANSON, KARRIN TAYLOR
     Chair of the Arizona Board of Regents;            ROBSON, JAY HEILER, AND
20   Larry Penley, in his official capacity as         FRED DUVAL’S RESPONSE
21   Member of the Arizona Board of Regents;                TO REPORT AND
     Ram Krishna, in his official capacity as        RECOMMENDATION (DOC. 134)
22   Secretary of the Arizona Board of Regents;
     Bill Ridenour, in his official capacity as
23
     Treasurer of the Arizona Board of Regents;
24   Lyndel Manson, in her official capacity as
     Member of the Arizona Board of Regents;
25   Karrin Taylor Robson, in her official
26   capacity as Member of the Arizona Board of
     Regents; Jay Heiler, in his official capacity
27   as Member of the Arizona Board of
     Regents; Fred DuVal, in his official
28
     Case 4:19-cv-00035-RM-LAB Document 139 Filed 12/14/20 Page 2 of 4



 1    capacity as Member of the Arizona Board of
 2    Regents; Andy Tobin, in his official
      capacity as Director of the Arizona
 3    Department of Administration; Paul
      Shannon, in his official capacity as Acting
 4    Assistant Director of the Benefits Services
 5    Division of the Arizona Department of
      Administration,
 6
 7                     Defendants.

 8
 9
            Under 28 U.S.C. § 636(b)(1), Defendants Arizona Board of Regents (“the Board”),
10
     Ron Shoopman, Larry Penley, Ram Krishna, Bill Ridenour, Lyndel Manson, Karrin Taylor
11
     Robson, Jay Heiler, and Fred DuVal (collectively, “University Defendants”) respond to the
12
     Magistrate Judge’s Report and Recommendation as follows. (Doc. 134).
13
            The University Defendants reiterate the position that they set out in their Response
14
     to Dr. Toomey’s Motion for Preliminary Injunction. (Doc. 122). The University Defendants
15
     do not object to Dr. Toomey’s requested preliminary injunction against the State of Arizona,
16
     Andy Tobin, and Paul Shannon (collectively, “State Defendants”). In addition, the Board
17
     does not object to a preliminary injunction against it so long as: (1) the injunction entered
18
     against the Board is no greater than the injunction entered against the State Defendants and
19
     (2) the injunction is not entered against the individually named Regents.
20
            To be clear, the Board strongly objects to a preliminary injunction entered against it
21
     but not the State Defendants. Arizona law requires the Board to “accept the benefit level,
22
     plan design, insurance providers, premium level and other terms and conditions determined
23
     by” the Arizona Department of Administration (“ADOA”). A.R.S. § 38-656(E); see also
24
     A.R.S. § 38-656(B) (providing that, when the Board participates in the health insurance
25
     plan that is controlled by ADOA, ADOA’s health insurance plan “shall be the only health
26
     . . . insurance coverage offered to” the Board’s employees). The Board thus has no
27
     reasonable authority to independently offer the health insurance coverage that Dr. Toomey
28

                                                  -2-
     Case 4:19-cv-00035-RM-LAB Document 139 Filed 12/14/20 Page 3 of 4



 1
     requests in his Complaint and Motion for Preliminary Injunction. The Board must instead
 2
     offer only the health insurance coverage that ADOA permits it to offer.
 3
            For these reasons, the Board does not object to Dr. Toomey’s requested preliminary
 4
     injunction against it so long as the injunction is entered contemporaneously against the State
 5
     Defendants and not against the individually named Regents because the State Defendants
 6
     are the only Defendants with authority to remove the “[g]ender reassignment surgery”
 7
     exclusion from the health insurance plan that is controlled by ADOA.
 8
 9
10   Dated: December 14, 2020                    PERKINS COIE LLP
11
                                                 By: s/ Paul F. Eckstein
12
                                                     Paul F. Eckstein
13                                                   Austin C. Yost
                                                     2901 North Central Avenue, Suite 2000
14
                                                     Phoenix, Arizona 85012-2788
15
                                                 Attorneys for Defendants Arizona Board of
16                                               Regents, Ron Shoopman, Larry Penley, Ram
17                                               Krishna, Bill Ridenour, Lyndel Manson, Karrin
                                                 Taylor Robson, Jay Heiler, and Fred DuVal
18
19
20
21
22
23
24
25
26
27
28

                                                  -3-
     Case 4:19-cv-00035-RM-LAB Document 139 Filed 12/14/20 Page 4 of 4



 1                                       Certificate of Service
 2         I certify that, on December 14, 2020, I electronically transmitted the foregoing
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of
 4   a Notice of Electronic Filing to the following CM/ECF registrants.
 5         A copy was also e-mailed this December 14, 2020 to:
 6
      Wesley R. Powell                               Timothy J. Berg
 7    Matthew S. Friemuth                            Amy Abdo
      Nicholas Reddick                               Ryan Curtis
 8    Kristen Killian                                Shannon Cohan
 9    Willkie Farr & Gallagher LLP                   Fennemore Craig, P.C.
      787 Seventh Avenue                             2394 East Camelback Road, Suite 600
10    New York, NY 10019                             Phoenix, AZ 85016
11    wpowell@willkie.com                            tberg@fclaw.com
      mfriemuth@willkie.com                          amy@fclaw.com
12    nreddick@willkie.com                           rcurtis@fclaw.com
      kkillian@willkie.com                           scohan@fclaw.com
13
14                                                   Attorneys for Defendants State of Arizona,
                                                     Andy Tobin, and Paul Shannon
15    Joshua A. Block
16    Leslie Cooper
      American Civil Liberties Union
17    Foundation
      125 Broad Street, Floor 18
18    New York, NY 10004
19    jblock@aclu.org
      lcooper@aclu.org
20
21    Christine K. Wee
      Victoria Lopez
22    ACLU Foundation of Arizona
      3707 North 7th Street, Suite 235
23    Phoenix, AZ 85014
24    cwee@acluaz.org
      vlopez@acluaz.org
25
      Attorneys for Plaintiff Russell Toomey
26
27
     s/ Clair Wendt
28

                                                  -4-
